Citation Nr: 0301443	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran and his spouse 
appeared before the undersigned Member of the Board at a 
hearing at the RO in September 2001. 


FINDINGS OF FACT

1.  The veteran is service-connected for status post 
arthrotomy and excision of the anterior horn and medial 
meniscus of the left knee evaluated as 30 percent 
disabling, lateral instability and crepitus of the right 
knee evaluated as 30 percent disabling, degenerative joint 
disease of the right knee evaluated as 10 percent 
disabling, and degenerative joint disease of the left knee 
evaluated as 10 percent disabling.  The veteran's rating 
includes a bilateral factor of 6 percent for the right and 
left knee disabilities.  The veteran's combined evaluation 
is 70 percent.

2.  The veteran completed the 10th grade of high school and 
had work experience as a shipping assistant and truck 
driver.

3.  The veteran's service-connected disabilities preclude 
substantially gainful employment, consistent with his 
education and previous work experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contended that he was unemployable due to his 
service-connected bilateral knee disabilities.  The 
veteran reported that he completed the 10th grade of high 
school and had worked as a truck driver and shipping 
assistant.  He stated that could no longer work because it 
was hard to get around and he needed his wife's assistance 
for most activities.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is 
sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  Total 
ratings for compensation purposes are authorized for any 
disability that is found to be sufficient to produce 
unemployability without regard to advancing age.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(2002).

Consideration of a total evaluation based on 
unemployability requires that, if there is only one 
service-connected disability, it must be rated at 60 
percent or more.  If there are two or more disabilities, 
at least one must be rated at 40 percent or more with the 
additional service connected disabilities to result in a 
combined evaluation of 70 percent or more.  It is further 
provided that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in 
this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the 
veteran unemployable.  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a 
prisoner of war.  38 C.F.R. § 4.16(a) (2002).

Currently, the veteran is service-connected for status 
post arthrotomy and excision of the anterior horn and 
medial meniscus of the left knee evaluated as 30 percent 
disabling, lateral instability and crepitus of the right 
knee evaluated as 30 percent disabling, degenerative joint 
disease of the right knee evaluated as 10 percent 
disabling, and degenerative joint disease of the left knee 
evaluated as 10 percent disabling.  The veteran meets the 
schedular criteria for a total disability rating based on 
individual unemployability insofar as the veteran's right 
and left knee disabilities have a combined rating of 70 
percent; they affect each lower extremity; and they arise 
from a common etiology.  See 38 C.F.R. § 4.16.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-
connected disabilities.   38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating. 38 C.F.R. § 4.19 
(2002).  ).  In determining whether a veteran is entitled 
to individual unemployability, neither his nonservice-
connected disabilities nor his advancing age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Indeed, the Court has since stated that in order for a 
veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record 
must reflect some factor, which takes his case outside of 
the norm.  The sole fact that he is unemployed or has 
difficulty obtaining employment is not enough.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  If total industrial impairment has 
not been shown, the VA is not obligated to show that a 
veteran is incapable of performing specific jobs in 
considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 
(1994).

The Board finds that the veteran's service-connected 
disabilities are of a nature and severity, bearing in mind 
his occupational and educational background, to prevent 
gainful employment in the area of his work experience.  In 
his statements and testimony, the veteran reported that he 
might be able to perform a desk job, but that he would 
need assistance with his physical activities as his 
mobility is quite limited due to his service-connected 
knee disabilities.  

VA examination reports dated in May 1999 and April 2000 
show complaints of knee pain, weakness, stiffness, 
swelling, instability, and locking with findings of 
decreased range of motion in both knees with pain and 
crepitus and x-ray evidence of degenerative arthritis of 
the knees.  The veteran reported that prolonged walking 
and standing worsened his symptoms.  

A June 2000 private examination report concluded that the 
veteran's knee disabilities resulted in severe limitation 
of his physical activities.  

In February 2001, VA provided the veteran with a wheeled 
walker in order to assist in ambulation.  In October 2001, 
a VA examiner noted that the veteran required knee braces 
and a wheeled walker in order to ambulate. 

In a September 2001 letter, Dr. R. E. Blackwood, the 
veteran's private family physician, stated that the 
veteran has multiple medical problems which have rendered 
him unable to work.  Dr. Blackwood noted the veteran's 
diabetes, myocardial infarction followed by coronary 
bypass, ischemic cardiomyopathy, chronic obstructive 
pulmonary disease as well as his degenerative joint 
disease of the knees.

In an October 2001 letter, the veteran's cardiologist, Dr. 
R. J. Subbiondo, stated that the veteran's cardiopulmonary 
disease was stable and was not disabling at this time.  
Dr. Subbiondo opined that the veteran was unable to engage 
in gainful employment due to his severe degenerative 
arthritis of the knees which required a walker and knee 
brace.

A September 2002 VA examination report noted the veteran 
required a wheeled walker to ambulate due to his knees and 
was assisted by his wife.  On evaluation, the examiner 
noted that the veteran needed assistance walking to and 
climbing on the examination table and relied on the 
wheeled walker all the time.  There were degenerative 
changes of the knees, decreased range of movement with 
pain in both knees, and pain on standing due to knees.  
The examiner noted that the veteran held on the walker to 
perform range of motion exercises.  The diagnoses included 
status post arthrotomy and medial meniscectomy with 
traumatic degenerative joint disease in the left knee and 
degenerative joint disease of the right knee.  The 
examiner stated that the veteran would as likely as not be 
able to hold a desk job, but that he would not be able to 
perform any physically demanding job. 

The Board finds that the veteran's service-connected 
disabilities prevent his substantially gainful employment, 
consistent with his education and previous work 
experience.  The Board notes that the veteran has 
nonservice-connected disabilities.  However, the most 
recent VA examination and private medical records show 
that the veteran's service-connected disabilities, 
including status post arthrotomy and excision of the 
anterior horn and medial meniscus of the left knee, 
lateral instability and crepitus of the right knee, 
degenerative joint disease of the right knee, and 
degenerative joint disease of the left knee, limit his 
ability to function.  In fact, both VA and private 
physicians have stated that the veteran's physical 
activities were severely limited due to his service-
connected knee disabilities.  Moreover, his cardiologist 
stated that the veteran's cardiopulmonary conditions were 
stable, and that veteran was not able to engage in 
employment due to his service-connected knee disabilities.  
The evidence of record indicates that the veteran is not 
able to perform many physical activities including 
standing or walking without difficulty.  

While the opinion has been proffered that the veteran 
would be as likely as not to be able to hold a desk job, 
the Board notes that the veteran reported an 10th grade 
level of education and last worked as a manual laborer in 
1987.  Thus, actual employment at a "desk job" is 
unlikely.  See Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992); VAOPGCPREC 75-91 (1991) (VA regulations governing 
determinations of total disability for compensation 
purposes based on individual unemployability generally 
provide that all veterans who, in light of their  
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability 
shall be rated totally  disabled, without regard to 
whether an average person would be rendered unemployable 
under the circumstances).

In light of the foregoing, the Board resolves reasonable 
doubt in the veteran's favor on this issue.  The Board 
concludes that the evidence supports the veteran's claim 
for a total rating based upon individual unemployability 
due to service-connected disabilities.  Accordingly, the 
appeal is granted.

VCAA consideration

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In view of the foregoing decision in the veteran's favor, 
the Board finds that all reasonable efforts to secure and 
develop the evidence that is necessary for an equitable 
disposition of the matter on appeal have been made by the 
agency of original jurisdiction.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   




	(CONTINUED ON NEXT PAGE)



ORDER

A total rating based on individual unemployability due to 
service connected disabilities is granted, subject to the 
provisions governing payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

